          Case 2:16-md-02724-CMR Document 1168 Filed 12/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
 PRICING ANTITRUST LITIGATION                              2:16-UR-27240
                                                           2:16-UR-27241
                                                           2:16-UR-27242
 IN RE: URSODIOL CASES                                     2:16-UR-27243


 THIS DOCUMENT RELATES TO:                                 HON. CYNTHIA M. RUFE

 ALL ACTIONS




                                ENTRY OF APPEARANCE

 TO THE CLERK OF COURT:

          Pursuant to Paragraph 12 of Pretrial Order No. 33 (No. 16-md-2724, ECF No. 431),

 please enter the appearances of the following attorney of DeCotiis, FitzPatrick, Cole & Giblin,

 LLP on behalf of Defendant Epic Pharma, LLC in the above-captioned action.


Dated: December 12, 2019                            Respectfully submitted,


                                                  /s/ Gabrielle J. Canaie________
                                                  Gabrielle J. Canaie, Esq.
                                                  (NJ Bar No. 035602019)
                                                  DECOTIIS, FITZPATRICK, COLE
                                                  & GIBLIN, LLP
                                                  Glenpointe Centre West
                                                  500 Frank W. Burr Blvd.
                                                  Teaneck, NJ 07666
                                                  Tel: (201) 347-2132
                                                  Fax: (201 928-0588
                                                  gcanaie@decotiislaw.com


                                                    Attorney for Defendant,
                                                    Epic Pharma, LLC

2599386
        Case 2:16-md-02724-CMR Document 1168 Filed 12/12/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Entry of Appearance was served on

December 12, 2019 by the Court’s electronic filing system to all counsel of record in the above-

captioned action.



                                                   /s/ Gabrielle J. Canaie
                                                      Gabrielle J. Canaie




                                               2
